Citation Nr: 1146952	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  02-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  A February 2010 Board decision denied service connection for a bilateral foot disability.  

The February 2010 Board denial of service connection for a bilateral foot disability was vacated and remanded to the Board by an Order of the Court of Appeals for Veterans Claims (Court) in December 2010, based on a December 2010 Joint Motion For Remand (Joint Motion).  

A letter was sent to the Veteran's attorney, with a copy to the Veteran, on June 29, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter from the Veteran, dated July 5, 2011 noted that he did not have any additional evidence to submit and requested that the Board proceed immediately with readjudication of the claim.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C. § 5103A(c)(1) (2011), which relates to the duty to assist, VA is required to obtain the Veteran's service medical records and other records pertaining to the Veteran's military service that are held or maintained by a Government entity, if the Veteran has provided sufficient information for the Secretary to locate such records.

The December 2010 Joint Motion notes that the Veteran had reported during his November 2007 VA Compensation and Pension examination that he had served in the military reserves after active duty; the Joint Motion notes that VA had failed to obtain these reserve service records, as required by law.  The Board would point out, however, that the Veteran noted in his initial application for VA compensation in August 2001 that the question of reserve service was not applicable.

In response to the Court Order, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a foot disability since November 2007, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The RO will verify all periods of the Veteran's reserve service, including when reserve or National Guard service began and ended, as well as clearly delineating the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Reports of retirement points are not sufficient to meet the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required.  All information obtained as a result of the above will be added to the claims files.

3.  After the above, the RO will obtain all service treatment records not currently on file, including all records from each period of reserve service identified through the completion of remand order #1.  All information obtained as a result of the above will be added to the claims files.  If records are not obtained, a written report will be added to the claims files documenting the reasons that additional service records were not obtained.

4.  If, after the above, the RO concludes that a current foot evaluation is necessary to a reasoned determination of the issue on appeal, the RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of any current foot disability.  The claims folders must be made available to the examiner in conjunction with this examination.   A complete rationale for all opinions must be provided.  

5.  If an examination is considered warranted, the RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a bilateral foot disability.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

